UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32421 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 58-2342021 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 Lexington Avenue, Suite 1718, New York, New York10170 (Address of principal executive offices)(Zip Code) (212) 201-2400 (Registrants telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 12, 2015. Title of Each Class Number of Shares Outstanding Common Stock, $0.01 par value FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part 1Financial Information. 3 Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4.Controls and Procedures. 31 Part IIOther Information. 31 Item 1.Legal Proceedings. 31 Item 1A. Risk Factors. 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3.Defaults Upon Senior Securities. 32 Item 4.Mine Safety Disclosures. 32 Item 5.Other Information. 32 Item 6.Exhibits. 32 Signatures. 33 Index to Exhibits 34 2 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of approximately $395,410 and $245,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Security deposits Restricted cash Goodwill Intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable - non-related parties $ $ Due to RootAxcess seller - Equipment financing obligations Accounts payable and accrued expenses Total current liabilities Long-term liabilities: Notes payable - non-related parties, net of discount Due to RootAxcess seller - Notes payable - related parties Indebtedness under revolving credit facility - Equipment financing obligations Derivative liabilities Total liabilities Commitments and contingencies Stockholders' equity (deficit): Preferred stock, $0.01 par value, 10,000,000 shares authorized, 24,166 and 26,793 shares issued and outstanding Common stock, $0.01 par value, 50,000,000 shares authorized, 9,090,614 and 7,345,028 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the Condensed Consolidated Financial Statements. 3 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months EndedSeptember 30, Revenues $ Cost of revenues (exclusive of depreciation and amortization, shown separately below) Gross profit Depreciation and amortization Selling, general and administrative expenses (including stock-based compensation of approximately $154,000 and $111,000 for the three months ended September 30, 2015 and 2014, respectively, and approximately $393,000 and $253,000 for the nine months ended September 30, 2015 and 2014, respectively) Total operating expenses Operating loss ) Other (expenses) income: Interest expense ) Gain on change in fair value of derivative liability Loss on extinguishment of debt ) - ) - Other (expense) income, net ) ) Total other (expenses) income ) ) ) (Loss) income before income taxes ) ) ) (Benefit) provision for income taxes - ) - Net (loss) income ) ) ) Preferred stock dividends in arrears ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the Condensed Consolidated Financial Statements. 4 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) Preferred Stock Common Stock Shares $ Shares $ Capital in Excess of Par Accumulated Deficit Stockholders' Equity (Deficit) Balance at December 31, 2014 $ ) $ Net loss ) ) Conversion of preferred stock into common stock ) ) ) - Dividends on preferred stock ) - Cashless exercise of lenders warrants Issuance of common stock for services rendered Stock-based compensation associated with stock incentive plans Balance at September 30, 2015 $ ) $ See accompanying notes to the Condensed Consolidated Financial Statements. 5 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Loss on extinguishment on debt - Loss on accounts receivable settlement - Loss on disposal of property - Bad debt expense Stock-based compensation Stock and warrants issued for services rendered or in settlement of liabilities Amortization of debt discount and deferred financing fees Gain in the change in fair value of derivative liability ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the sale of property and equipment - Paymentsfor acquisitions ) ) Returns of security deposits - Payment of security deposits - ) Change in restricted cash ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the sale of preferred stock and warrants, net - Proceeds from notes payable - non-related parties - Proceeds from revolving debt - Proceeds from accounts receivable factoring arrangement Repayments of borrowings to accounts receivable factoring arrangement ) ) Payments on equipment financing obligations ) ) Payment of financing fees ) - Repayments of notes payable - related parties - ) Repayments of notes payable - non-related parties ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the Condensed Consolidated Financial Statements. 6 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Business Fusion Telecommunications International, Inc. (“Fusion” and together with its subsidiaries, the “Company”) is a Delaware corporation.The Company is a provider of integrated cloud solutions, including cloud voice, cloud connectivity, cloud storage and security to businesses of all sizes, and IP-based domestic and international voice services. The Company currently operates in two business segments, ‘Business Services’ and ‘Carrier Services’. Note 2. Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in all material respects in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial information. Pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. The accompanying unaudited condensed consolidated interim financial statements have been prepared on the same basis as the financial statements for the fiscal year ended December31, 2014. Because certain information and footnote disclosures have been condensed or omitted, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 as filed with the SEC.In management’s opinion, all normal and recurring adjustments considered necessary fora fair presentation of the financial position, results of operations and cash flows for the periods presented have been included. Management believes that the disclosures made in these unaudited condensed consolidated interim financial statements are adequate to make the information not misleading. The results for thethree and nine months ended September 30, 2015are not necessarily indicative of the results to be expected for the full year. Significant Accounting Policies For a detailed discussion of significant accounting policies, please refer to our most recent Annual Report on Form 10-K for the fiscal year endedDecember31, 2014. There have been no material changes in our accounting policies during the quarter endedSeptember 30, 2015. Principles of Consolidation The condensed consolidated interim financial statements include the accounts of Fusion and its wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of condensed consolidated interim financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported. Key estimates include: the recognition of revenue, allowance for doubtful accounts; asset lives used in computing depreciation and amortization; valuation of intangible assets; accounting for stock options and other equity awards, particularly related to fair value estimates, accounting for income taxes, contingencies, and litigation. While management believes that such estimates are reasonable when considered in conjunction with the financial position and results of operations taken as a whole, actual results could differ from those estimates, and such differences may be material. Reclassifications Certain reclassifications have been made to the prior year’s financial statements in order to conform to the current year’s presentation. The reclassifications had no impact on net earnings previously reported. 7 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Cash and Cash Equivalents Cash and cash equivalents include cash on deposit and short-term, highly-liquid investments with maturities of three months or less at the date of purchase. As of September 30, 2015 and December 31, 2014, the carrying value of cash and cash equivalents approximates fair value due to the short period of time to maturity. Restricted Cash Restricted cash consists primarily of cash held in reserve pursuant to the terms of financing arrangements and certificates of deposit that serve to collateralize outstanding letters of credit.Restricted cash is recorded as current or non-current assets in the consolidated balance sheets depending on the duration of the restriction and the purpose for which the restriction exists. Under the Company’s Senior Secured Credit Facility, dated as of August 28, 2015, with Opus Bank (the “Credit Agreement”), and the Third Amended and Restated Securities Purchase Agreement and Security Agreement, dated August 28, 2015, with Praesidian Capital Opportunity Find III, LP (the “Restated Purchase Agreement”), the Company is not required to maintain restricted cash until and after December 31, 2015, at which time it must maintain a minimum cash balance of $1.0 million.At September 30, 2015, the Company had certificates of deposit collateralizing a letter of credit in the aggregate amount of approximately $164,000. The letter of credit is required as security for one of the Company’s non-cancelable operating leases for office facilities. At December 31, 2014, the Company had $1.0 million in restricted cash in accordance with the terms of the Second Amended and Restated Securities Purchase Agreement (the “SPA”), and certificates of deposit collateralizing a letter of credit in the aggregate amount of approximately $164,000. Fair value of Financial Instruments At September 30, 2015 and December 31, 2014, the carrying value of the Company’s accounts receivable, accounts payable and accrued expenses approximates its fair value due to the short term nature of these financial instruments. Long-Lived Asset Impairment The Company periodically reviews long-lived assets, including intangible assets subject to amortization, for possible impairment when events or changes in circumstances indicate, in management’s judgment, that the carrying amount of an asset may not be recoverable.Recoverability is measured by a comparison of the carrying amount of an asset or asset group to the estimated undiscounted future cash flows expected to be generated by such asset or asset group. If the undiscounted cash flows are less than the carrying amount of the asset or asset group, an impairment loss is recognized for the amount by which the carrying amount of the asset or asset group exceeds its fair value. The Company did not record any impairment charges during the nine months ended September 30, 2015 or 2014, as there were no indicators of impairment. Goodwill Goodwill represents the excess of consideration paid over the fair value of net assets acquired in business combinations. Goodwill is not amortized and is tested for impairment on an annual basis in the fourth quarter of each fiscal year and whenever events or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.A significant amount of judgment is involved in determining if an indicator of impairment has occurred. Such indicators include, but are not limited to, deterioration in general economic conditions, adverse changes in the markets in which a company operates, increases in input costs that have negative effects on earnings and cash flows, or a trend of negative or declining cash flows over multiple periods. In testing goodwill for impairment, the Company has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not (more than 50%) that the estimated fair value of a reporting unit is less than its carrying amount. If the Company elects to perform a qualitative assessment and determines that an impairment is more likely than not, it is then required to perform a quantitative impairment test, otherwise no further analysis is required. The Company also may elect not to perform the qualitative assessment and, instead, proceed directly to the quantitative impairment test. 8 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Under the goodwill two-step quantitative impairment test, the Company reviews for impairment the fair value of each reporting unit to its carrying value. The Company has determined that its reporting units are its operating segments (See Note 18).The first step compares the fair value of a reporting unit with its carrying amount, including goodwill. If the carrying value of the reporting unit exceeds its fair value, then the second step would be conducted; otherwise, no further steps are necessary as no potential impairment exists. The second step compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill. Any excess of the reporting unit goodwill carrying value over the respective implied fair value is recognized as an impairment loss. Goodwill at September 30, 2015 and December 31, 2014 was approximately $10.5 million and $10.4 million, respectively. All of the Company’s goodwill is attributable to its ‘Business Services’ segment.There was no change in goodwill as a result of adjustments to purchase price allocations of previous acquisitions during the quarter ended September 30, 2015. For the quarter ended September 30, 2015, the Company recognized estimated goodwill of approximately $0.09 million as a result of its acquisition of RootAxcess, LLC (“RootAxcess”). There was no impairment charge recorded for goodwill during the nine months ended September 30, 2015 or 2014, as there were no indicators of impairment. Advertising and Marketing Costs Costs related to advertising and marketing are expensed as incurred and included in selling, general and administrative expenses in the Company’s condensed consolidated statements of operations. The Company’s advertising and marketing expense was approximately $145,000 and $52,000 for the three months ended September 30, 2015 and 2014, respectively, and approximately $379,000 and $130,000 for the nine months ended September 30, 2015 and 2014, respectively. Income Taxes The Company complies with accounting and reporting requirements with respect to accounting for income taxes, which require an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. In accordance with U.S. GAAP, the Company is required to determine whether a tax position of the Company is more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. Derecognition of a tax benefit previously recognized could result in the Company recording a tax liability that would reduce net assets. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of September 30, 2015 and December 31, 2014.The Company is subject to income tax examinations by major taxing authorities for all tax years since 2010 and its tax returns may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of, and changes to, tax laws, regulations and interpretations thereof.No interest expense or penalties have been recognized as of September 30, 2015 and December 31, 2014.During the three and nine months ended September 30, 2015 and 2014, the Company recognized no adjustments for uncertain tax positions. Stock-Based Compensation The Company recognizes expense for its employeestock-based compensation based on the fair value of the awards that are granted. The fair values of stock options are estimated at the date of grant using the Black-Scholes option valuation model. The use of the Black-Scholes option valuation model requires the input of subjective assumptions. Measured compensation cost, net of estimated forfeitures, is recognized ratably over the vesting period of the related stock-based compensation award. 9 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In addition, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is a more reliable measurement. New and Recently Adopted Accounting Pronouncements In September 2015, the Financial Accounting Standard Board (“FASB”) issued guidance that eliminates the requirement for an acquirer in a business combination to account for measurement-period adjustments retrospectively. Instead, acquirers must recognize measurement-period adjustments during the period in which they determine the amounts, including the effect on earnings of any amounts they would have recorded in previous periods if the accounting had been completed at the acquisition date. This guidance is effective for interim and annual reporting periods beginning after December15, 2015.The Company does not expect this guidance to have a material impact on its consolidated financial statements. In April2015, the FASB issued guidance clarifying the circumstances under which an entity would account for fees paid in a cloud computing arrangement as a license of internal-use software. This guidance is effective for interim and annual reporting periods beginning after December15, 2015. The Company does not expect this guidance to have a material impact on its consolidated financial statements. In addition, in April2015, the FASB issued guidance requiring an entity to present debt issuance costs related to a recognized debt liability as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. This guidance is effective for interim and annual reporting periods beginning after December15, 2015. The Company does not expect this guidance to have a material impact on its consolidated financial statements. In May 2014, the FASB issued guidance that outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most recent current revenue recognition guidance, including industry-specific guidance. The core principle of the revenue model is that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The guidance also specifies the accounting for certain incremental costs of obtaining a contract and costs to fulfill a contract with a customer. Entities have the option of applying either a full retrospective approach to all periods presented or a modified approach that reflects differences prior to the date of adoption as an adjustment to equity. In April 2015, the FASB deferred the effective date of this guidance until January1, 2018 and the Company is currently assessing the impact of this guidance on its consolidated financial statements. Note 3. Earnings per share Basic and diluted lossper share is computed by dividing (i) (loss) income available to common stockholders, adjusted by approximately $1.2 million gain on the fair value of the Company’s derivative liability for the three months ended September 30, 2015 and 2014, and $1.9 million gain for the nine months ended September 30, 2015 and 2014, that was attributable to 728,333 outstanding warrants with a nominal exercise price and dividends on preferred stock, by (ii) the weighted-average number of common shares outstanding during the period, increased by the number of common shares underlying such warrants with a nominal exercise price as if such exercise had occurred at the beginning of the year. The following table sets forth the computation for basic and diluted net income per share for the three and nine months ended September 30, 2015 and 2014: 10 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Numerator (Loss) income available to common stockholders $ ) $ $ ) $ ) Dividends on Series A-1, A-2 and A-4 Convertible Preferred Stock ) Dividends declared on Series B-2 Convertible Preferred Stock ) Gain on nominal warrants ) Loss attributable to common stockholders $ ) $ ) $ ) $ ) Denominator Basic and diluted weighted average common shares outstanding Loss per share Basic and diluted $ ) $ ) $ ) $ ) For the nine months ended September 30, 2015 and 2014, the following were excluded from the calculation of diluted earnings per common share because of their anti-dilutive effects: Nine Months Ended September 30, Warrants Convertible preferred stock Stock options The net loss per common share calculation includes a provision for preferred stock dividends on Fusion’s outstanding Series A-1, A-2 and A-4 Preferred Stock (the “Series A Preferred Stock”) of approximately $102,000 for the three months ended September 30, 2015 and 2014, and approximately $302,000 for the nine months ended September 30, 2015 and 2014.As of September 30, 2015, Fusion’s Board of Directors had not declared any dividends on any series of Series A Preferred Stock, and the Company had accumulated approximately $4.2 million of preferred stock dividends. Fusion’s Board of Directors has declared a dividend of $278,010 and $884,955 for the three and nine months ended September 30, 2015, related to the Company’s Series B-2 Preferred Stock, which, in accordance with the terms of the Series B-2 Preferred Stock, was paid in the form of 128,999 and 344,936 shares of Fusion common stock. Note 4. Intangible Assets Intangible assets as of September 30, 2015 and December 31, 2014 are as follows: September 30, December 31, Trademarks and tradename $ $ Proprietary technology Non-compete agreements Customer relationships Favorable lease intangible Less: accumulated amortization ) ) Intangible assets, net $ $ 11 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Amortization expense was $1.9 million and $1.7 million for the three months ended September 30, 2015 and 2014, respectively, and for the nine months ended September 30, 2015 and 2014 was $5.6 million and $5.0 million, respectively.Estimated future aggregate amortization expense is expected to be as follows: Year Estimated Annual Amortization Expense 2015 (remainder of the year) $ Note 5.Stock–based compensation The Company's stock-based compensation plan provides for the issuance of stock options to the Company’s employees, officers, and directors. The Compensation Committee of Fusion’s Board of Directors (the "Compensation Committee") approves all awards that are granted under the Fusion's stock-based compensation plan. The following weighted average assumptions were used to determine the fair value of the stock options granted under the Company’s stock-based compensation plan using the Black-Scholes option-pricing model: Nine months ended September 30, Dividend yield (%) Expected volatility (%) Average Risk-free interest rate (%) Expected life of stock option term (years) The Company recognized compensation expense of approximately $154,000 and $393,000 for the three and nine months ended September 30, 2015, respectively, and $111,000 and $253,000 for the three and nine months ended September 30, 2014, respectively.These amounts are included in selling, general, and administrative expenses in the condensed consolidated interim statements of operations. The following table summarizes the stock option activity for the nine months ended September 30, 2015: Number of Options Weighted Average Exercise Price Outstanding at December 31, 2014 $ Granted $ Exercised - $
